United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-10914
                         Conference Calendar


FRANCIS TEJANI KUNDRA,

                                     Plaintiff-Appellant,

versus

CATHERINE GOULD; CHIEF DISCIPLINARY COUNSEL; BOARD OF
DISCIPLINARY APPEALS; Judge KEITH DEAN,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:05-CV-2518
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Francis Tejani Kundra, immigration detainee # A20661647,

moves for leave to proceed in forma pauperis (IFP) on appeal and

has filed a brief in support of his appeal.    Kundra challenges

the district court’s dismissal of his 42 U.S.C. § 1983 claim

against Catherine Gould as frivolous.   The district court

certified that an appeal would not be taken in good faith.

     Kundra’s IFP motion is construed as a challenge to the

district court’s certification.    See Baugh v. Taylor, 117 F.3d


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10914
                                 -2-

197, 202 (5th Cir. 1997).   Kundra does not challenge the district

court’s determination that Gould was not a state actor and,

therefore, that issue is abandoned.   See Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

Nor did the district court err in determining that Kundra may not

bring an action against Gould pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), as

a Bivens action requires that the defendant be a federal officer

acting under color of federal law.    See Dean v. Gladney, 621 F.2d

1331, 1336 (5th Cir. 1980).

     Kundra has failed to show that his appeal involves “legal

points arguable on their merits (and therefore not frivolous).”

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal

quotation marks omitted).   Accordingly, the motion for leave to

proceed IFP on appeal is denied, and the appeal is dismissed as

frivolous.   See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.

Kundra’s motion for appointment of counsel is also denied.

     Kundra was previously warned that the filing or prosecution

of frivolous appeals in the future may result in the imposition

of sanctions.   Kundra v. Austin, No. 06-10695 (5th Cir. Apr. 17,

2007).   Despite this warning, Kundra persists in the prosecution

of the instant frivolous appeal as well as the frivolous appeal

in Kundra v. Court of Criminal Appeals of Texas, No. 06-10391.

Therefore, it is ordered that Kundra pay one monetary sanction of

$100 to the clerk of this court for both the instant case and
                            No. 06-10914
                                 -3-

Kundra v. Court of Criminal Appeals of Texas, No. 06-10391.       The

clerk of this court and the clerks of all federal courts within

this circuit are directed to refuse to file any pro se civil

complaint or appeal by Kundra unless Kundra submits proof of

satisfaction of this sanction.    If Kundra attempts to file any

further notices of appeal or original proceedings in this court

without such proof the clerk will docket them for administrative

purposes only.    Any other submissions which do not show proof

that the sanction has been paid will be neither addressed nor

acknowledged.    Kundra is also cautioned that future frivolous

filings in this court or any court subject to this court’s

jurisdiction will subject him to additional sanctions.

     MOTIONS DENIED; APPEAL DISMISSED; SANCTION IMPOSED.